DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/020727 filed May 30, 2018, which claims foreign priority from Japan Document No. 2017-127903 filed June 29, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on December 10, 2019 in which Claims 1-5 are amended to change the breadth and scope of the claims, and new Claim 6 is added.  Claims 1-6 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed February 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Patent No. 2,511,229, provided with the IDS filed 2/3/2020) in view of Weerawarna et al (US Patent No. 9,056,792 B2, provided with the attached PTO-892).
	Applicants claim a chemically modified cellulose fiber having a cellulose I crystal structure, comprising:  cellulose comprising a substituent of structural formula (1) 

    PNG
    media_image1.png
    90
    343
    media_image1.png
    Greyscale

where M represents a monovalent to trivalent cation, wherein the cellulose has the substituent substituting hydroxyl group of the cellulose, and an amount of the substituent is in a range of 0.1 mmol to 3.0 mmol per 1 g of the chemically modified cellulose fiber, and an average degree of polymerization is 350 or more.
The Thomas patent discloses producing cellulose sulfate by treating cotton linters with sulfamic acid (see Example 1 in column 3).  The sulfamic acid used in the Thomas patent embraces formula (I) that is recited in instant Claim 1 and 4.  Because the cellulose sulfate disclosed in the Thomas patent is produced using a production method similar that can be used to produce the cellulose sulfate recited in instant Claim 
 The instantly claimed chemically modified cellulose fiber differ from modified cellulose fiber disclosed in the Thomas patent by reciting in the claimed invention that modified cellulose fiber has an average degree of polymerization of 350 or more. 
	The Weerawama et al patent discloses a fibrillated cellulose alkylsulfonic acid and fibrillated sulfated cellulose, wherein the sulfation is achieved using sulfuric acid and acetic acid (see column 2, lines 58-64).  The degree of substitution disclosed by the Weerawama et al patent range from 0.01 to 0.45, which cover the instantly claimed substituent substituting hydroxyl group of the cellulose at the range of 0.1 mmol to 3.0 mmol per 1 g of chemically modified cellulose fiber (see column 2, lines 32-41).  See column 3, lines 14-35 of the Weerawama et al patent wherein fibrillation refers to fragmented sheets or other aggregates of nano and micro fibrils, and wherein the nano and micro size refers to the width of the fibril.  Weerawama et al discloses that nano fibrils by definition are below 100 nm in width and micro fibrils range from 100 nm to 4000 nm in width.  Weerawama et al discloses the fibrils thereof as having a high aspect ratio of width to length. This description of the fiber size in the Weerawama et al patent embraces the description of the fiber sizes recited in instant Claims 2, 3, 5 and 6.  The Weerawama et al patent discloses that plant cellulose molecules may have a degree of polymerization upwards of 2200, wherein some loss occurs during purification of the cellulose as in using chemical pulping process to pulp wood to obtain the cellulose, but will still meet the limitations of 350 or more recited in instant Claim 1.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Thomas patent with the teaching of the Weerawama et al patent to reject the instant claims since both references disclose preparation of sulfated cellulose.


Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623